i          i      i                                                                                 i        i        i




                                     MEMORANDUM OPINION

                                               No. 04-10-00289-CV

                                        EX PARTE Ruben VASQUEZ

                                      Writ of Habeas Corpus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 28, 2010

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On April 9, 2010, relator Ruben Vasquez filed a petition for writ of habeas corpus, apparently

seeking relief from an order holding him in contempt for failure to pay child support arrearages and

attorney’s fees related thereto. Vasquez filed supplements to his petition on April 12, 2010, and

April 13, 2010. We have reviewed the documents filed by relator and are unable to determine the

grounds upon which he seeks relief. See TEX . R. APP . P. 52.3(h) (petition must contain clear and

concise argument for contentions made, with appropriate citations to authorities and to appendix or

record). Moreover, relator has not provided this Court with a single document in support of his



           1
          … This proceeding arises out of Cause No. 2004-EM -505017, styled In the Interest of A.V., A Child, in the 73rd
Judicial District Court, Bexar County, Texas. Although the Honorable Renée McElhaney presides over the 73rd Judicial
District Court, the contempt order in this case was signed by Associate Judge Jim Rausch.
                                                                                           04-10-00210-CR



petition. A relator has the burden of providing this court with a record sufficient to establish a right

to relief. See TEX . R. APP . P. 52.7(a) (requiring relator to file with petition a certified or sworn copy

of every document material to relator’s claim for relief and that was filed in any underlying

proceeding); see also TEX . R. APP . P. 52.3(k)(1)(A), (D). Based on the foregoing, we conclude

relator has not shown himself entitled to relief. Accordingly, the petition for writ of habeas corpus

is denied. TEX . R. APP . P. 52.8(a).



                                                                 PER CURIAM




                                                    -2-